In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated December 22, 2003, which, upon a fact-finding order of the same court dated November 13, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of petit larceny, criminal possession of stolen property in the fifth degree, and attempted criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated November 13, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to support the Family Court’s determination (see Matter of Stafford B., 187 AD2d 649, 650 [1992]; cf. People v Contes, 60 NY2d 620 [1983]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see Matter of Dennis G., 294 AD2d 501 [2002]; Matter of Stafford B., supra; cf. People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of Dennis G., supra; Matter of Stafford B., supra; cf. People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]).
The appellant’s remaining contentions are without merit. Schmidt, J.E, Adams, Santucci and Skelos, JJ., concur.